 Case 1:18-cv-01795-CFC Document 57 Filed 10/09/19 Page 1 of 2 PageID #: 323



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GENZYME CORP. and THE REGENTS OF              )
THE UNIVERSITY OF MICHIGAN,                   )
                                              )
                     Plaintiffs,              )
                                              )
              v.                              )   C.A. No. 18-1795 (CFC)
                                              )   CONSOLIDATED
APOTEX INC. and APOTEX CORP., et al.,         )
                                              )
                     Defendants.              )
                                              )
GENZYME CORP. and THE REGENTS OF              )
THE UNIVERSITY OF MICHIGAN,                   )
                                              )
                     Plaintiffs,              )
                                              )
              v.                              )   C.A. No. 19-1734 (CFC)
                                              )
AIZANT DRUG RESEARCH SOLUTIONS                )
PRIVATE LIMITED,                              )
                                              )
                     Defendant.               )

          [PROPOSED] STIPULATION AND ORDER OF CONSOLIDATION

       WHEREAS Plaintiffs Genzyme Corp. and The Regents of the University of Michigan

(“Plaintiffs”) filed a patent infringement action against Defendant Aizant Drug Research

Solutions Private Limited (“Aizant”) on November 20, 2018 (C.A. No. 18-837-CFC) related to

Aizant’s filing of ANDA No. 212463 to market a generic version of the product CERDELGA®;

       WHEREAS C.A. No. 18-837-CFC was consolidated for all purposes into C.A. 18-1795-

CFC, Genzyme Corp., et al, v. Apotex Corp., et al, C.A. No. 18-1795-CFC on February 4, 2019.

       WHEREAS on September 16, 2019 Plaintiffs filed an additional patent infringement

action against Aizant related to the same ANDA (C.A. No. 19-1734-CFC);
 Case 1:18-cv-01795-CFC Document 57 Filed 10/09/19 Page 2 of 2 PageID #: 324



       IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that

C.A. No. 19-1734-CFC is consolidated for all purposes with the cases consolidated in C.A. No.

18-1795-CFC, and all papers shall filed in C.A. No. 18-1795-CFC;

       The parties shall be bound by the Scheduling Order entered on February 4, 2019 (C.A.

18-1795-CFC, D.I. 18).

MORRIS, NICHOLS, ARSHT & TUNNELL LLP               RICHARDS, LAYTON & FINGER, P.A.

/s/ Derek J. Fahnestock                            /s/ Kelly E. Farnan

Jack B. Blumenfeld (#1014)                         Kelly E. Farnan (#4395)
Derek J. Fahnestock (#4705)                        One Rodney Square
1201 North Market Street                           920 N. King Street
P.O. Box 1347                                      Wilmington, DE 19801
Wilmington, DE 19899                               (302) 651-7700
(302) 658-9200                                     farnan@rlf.com
jblumenfeld@mnat.com
dfahnestock@mnat.com                               Attorneys for Defendant Aizant Drug Research
                                                   Solutions Private Limited
Attorneys for Genzyme Corporation and The
Regents of the University of Michigan

October 9, 2019

              SO ORDERED this _____ day of October, 2019.



                                            United States District Judge




                                               2
